THE THIRTEENTH COURT OF APPEALS

                                    13-14-00729-CV


                     IN THE INTEREST OF C.J.N.-S. AND J.C.N.-S.


                                    On Appeal from the
                       131st District Court of Bexar County, Texas
                             Trial Cause No. 1998-CI-03463


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

April 19, 2018